Citation Nr: 1413142	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  04-36 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1967. 

This matter comes before the Board on appeal from rating decisions issued in 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board remanded the claim in November 2007 and October 2008.  In February 2010, the Board denied the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion to Remand in October 2010, and the Court issued an Order which incorporated the Joint Motion and vacated the Board's 2010 decision.  The Board remanded the claim for additional development in January 2011 and July 2012.  It has now been returned to the Board for additional review.

During the pendency of this appeal, by a rating decision in September 2012, the RO implemented the July 2012 Board's decision to grant service connection for diabetes mellitus.  The Veteran disagreed with the rating assigned, and in December 2013 the RO provided the appellant with a statement of the case addressing this issue.  The record contains no indication that the appellant thereafter perfected an appeal with respect to this issue, and he has not contended otherwise.  Thus, this matter is not before the Board. 

Since the issuance of the supplemental statements of the case in April 2013, additional evidence was associated with the claims file, without a waiver of the right to have the additional evidence reviewed by the RO.  The additional evidence is duplicative of evidence already of record, and it does not have a bearing on the appellate issue, as it does not provide competent medical evidence of a nexus between the Veteran's claimed disability and service or a service-connected disability.  Therefore, the Board finds that referral of the additional evidence to the RO for initial consideration is not warranted.  38 C.F.R. § 20.1304(c) (2013).

FINDINGS OF FACT

The most probative and persuasive evidence does not show that hypertension was caused or aggravated by service; it was not manifest to a compensable degree within one year of separation from service; and it is unrelated to a disease, injury, or event during service, or to any service-connected disorder, to include diabetes mellitus.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in letters sent in January 2005, November 2007, and November 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely because the claim was readjudicated in the April 2013 supplemental statements of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran appeared at a hearing before the Board.  He presented oral testimony in support of his claim and also introduced additional documents for inclusion into the record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the hearing, the Veterans Law Judge asked specific questions directed at identifying the elements of the claim that were lacking to substantiate the claim for benefits, and elicited testimony from the appellant in regard to his service during the period in question.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, service personnel records, Social Security Administration (SSA) records, Virtual VA file, and available private and VA treatment records have been obtained.  In addition, he has been provided with an appropriate VA examination in connection with the claim which provide etiological opinions and sufficiently describe the manifestations of the Veteran's disability for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Board also notes that actions requested in the prior remand have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as hypertension, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with Allen; however, under the facts of this case, the regulatory change does not impact the outcome of the appeal.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected diabetes mellitus. 

The Board notes that for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. 
§ 4.104, Code 7101, Note 1 (2013).

Initially, the Board notes that at the time of the filing of his initial claim in February 2003, the Veteran appeared to argue that his hypertension preexisted his period of active military service, and was aggravated therein.  However, since that time, and, in particular, during the course of a hearing before the undersigned Veterans Law Judge in July 2007, both the Veteran and his accredited representative have made it clear that he is not arguing that his preexisting hypertension was aggravated in service, but rather that his current hypertension is causally related to diabetes mellitus.  Nonetheless, the Board notes that while the Veteran reported a history of high or low blood pressure on service induction, a history provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In this case, the Veteran's blood pressure was found to be normal on examination prior to service induction, and as such, it cannot be said that there is clear and unmistakable evidence showing that he had a preexisting hypertension.  Accordingly, the presumption of soundness is not rebutted.  Therefore, the Board's analysis must turn to the issue of whether hypertension was incurred during the Veteran's active service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The service treatment records documented a blood pressure of 122/72 on induction examination in February 1968.  On separation from service in March 1967 his blood pressure reading was 122/68, and a physical examination of the Veteran's cardiovascular system was within normal limits.  The service treatment records contain no complaint, history or findings consistent with hypertension.  As hypertension was not diagnosed in service, the Board finds that an onset in service is not established.  

After service, a private treatment record in May 1997 reflects an impression of mild systolic hypertension.  In a private medical consultation of early September 1998, it was noted that the Veteran had mild hypertension, for which he was receiving treatment.  In a private medical consultation dated approximately one week later, the clinician noted hypertension, which had been "recently diagnosed," and for which the Veteran had been placed on medication approximately three months earlier.  

At the time of a VA medical examination for diabetes mellitus in May 2008, it was noted that the Veteran was being treated for hypertension, though the date of origin of that hypertension was unknown (1968? 1998?).  

On VA medical examination for hypertension, likewise conducted in May 2008, it was once again noted that the Veteran's claims folder and medical records were available, and had been reviewed.  Once again, it was noted that the date of onset of the Veteran's hypertension was uncertain, listed as ?1968, ?1998.  According to the Veteran's spouse, his hypertension was diagnosed at the time of a cerebrovascular accident (in 1998).  Following an examination of the Veteran, the examiner diagnosed hypertension.  

The Board acknowledges that hypertension is considered a "chronic" disability.  However, the theory of continuity of symptomatology is only required when the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  As previously noted, hypertension was not noted in service.  Additionally, none was noted within the presumptive period post service.  

After service, the next record of treatment for high blood pressure is not until approximately 30 years after discharge from service.  This evidence weighs against the Veteran's claim.  That is, the prolonged period without complaint or treatment, and the lack of clinical findings relating to high blood pressure until at least 1997, factors against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

As noted, the claims file contains no reference to treatment for elevated blood pressure or hypertension until 1997.  As such, service connection cannot be established for hypertension on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Disability manifest to a compensable degree is not shown.

Additionally, there is no competent evidence of record relating hypertension to military service.  In fact, aside from the appellant's contentions, the record contains no evidence suggesting that the Veteran's hypertension may somehow be due to military service.  

On VA examination in April 2013, while the Veteran was noted to be a poor historian, his spouse, who assisted with the Veteran's medical history, reported a history of hypertension since the 1990's.  He suffered a stroke in 1998 and his blood pressure at the time was found to be high.  It was also noted that the Veteran had a long history of tobacco abuse and continued to smoke.  On examination his blood pressure readings were 133/63, 123/52, and 120/62.  The Veteran treated his hypertension with medication.  The examiner opined that it was less likely than not that the Veteran's hypertension was caused by his military service.  The examiner based the opinion on the service treatment records which did not show treatment for hypertension and recorded blood pressure readings within normal limits.  

Finally, the Veteran also reports that he developed hypertension secondary to the service-connected diabetes mellitus.  The evidence in favor of the claim consists of correspondence from the Veteran's private physician who in May 2004 wrote that it was "more likely than not" that the Veteran's hypertension was due to diabetes mellitus.  Although the May 2004 medical statement was prepared by a health-care professional, it is nevertheless a mere conclusion without medical analysis and is insufficient to allow the Board to make an informed decision as to what weight to assign against contrary evidence on the question of whether the Veteran's hypertension is secondary to diabetes mellitus.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the opinion).  Significantly, the opinion was not supported by a rationale, which weighs against its probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Additionally, the evidence of record, to include VA examination and opinion reports, contradicts the May 2004 private medical statement.  Accordingly, the Board finds that the May 2004 opinion statement is less persuasive than the examination and opinion reports rendered by the VA examiners. 

The evidence against the claim is the medical opinion of the VA examiner who in  April 2013, following an examination of the Veteran and a review of the claims file, opined that it was less likely than not that the Veteran's hypertension was caused or aggravated by the service-connected diabetes mellitus.  The examiner explained that diabetes mellitus does not cause or aggravate hypertension, rather hypertension was a multifactorial condition with many risk factors, some which have been documented in the Veteran's treatment records, including family history, physical inactivity, alcohol consumption, diet, dyslipidemia and tobacco use.    

Consistent with the April 2013 VA examiner's opinion, while the VA examiner in May 2008 indicated that he could not resolve the issue of whether the Veteran's hypertension was secondary to diabetes mellitus without resort to mere speculation, the physician did indicate that diabetes was not an etiology for hypertension, inasmuch as the Veteran had normal renal function.  

The Board attaches greater weight to the opinion of the 2013 VA examiner because the opinion is reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiner's opinion was based on review of the Veteran's claims file, to include the service treatment records, and post-service medical evidence with examination reports conducted by private and VA clinicians, an interview of the Veteran and his spouse, and it also explained why the Veteran's hypertension was not caused or aggravated by service or the service-connected diabetes mellitus.  Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran's appellate statements are acknowledged.  The Board observes that the Veteran, as a layperson, is competent to describe symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, due to the complexity of the disease at issue, the Veteran is not competent to diagnose his disease or attribute any symptoms to this complex disease.  Hypertension is not a condition where lay observation has been found to be competent to establish a diagnosis or the presence of the disability.  The determination as to the diagnosis or presence of the disability is medical in nature and not capable of lay observation.  Although lay evidence may establish a diagnosis of certain medical conditions, such as a simple medical condition, hypertension is not a simple medical condition.  The diagnosis requires diagnostic testing and medical evaluation to identify, which a lay person is not qualified to do.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Moreover, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the lay contentions of the Veteran.  Due to the medical complexity of the issues involved, the Veteran's assertions alone are not sufficient to prove that the condition manifested, was treated, or was diagnosed within one year of service discharge.  The persuasive objective evidence of record also fails to show that the Veteran's service-connected diabetes mellitus caused or aggravates his hypertension.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The objective evidence of record is of greater probative value than the Veteran's assertions.  The objective evidence of record shows that the Veteran's hypertension did not have its onset in service or within a year after service; rather, it shows that it was initially diagnosed numerous years post service and is in no way related to service or any service-connected disability.

Based on the foregoing, the probative and persuasive evidence does not show that hypertension was caused or aggravated by service.  Hypertension did not manifest in service, to a compensable degree within one year of separation from active duty service, and it is unrelated to a disease, injury, or event during service, or to a service-connected disorder, to include diabetes mellitus.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hypertension is denied. 




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


